Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael P. Wiersch Registration No. 55996  on 03/08/2020.

The title shall be amended as follows:
THREE-DIMENSIONAL DISTORTION DISPLAY METHOD, TERMINAL DEVICE, AND STORAGE MEDIUM

The claims shall be amended as follows:
Claim 16 (Currently Amended) A non-transitory computer readable storage medium having a program code stored thereon, wherein the program code, when executed by a processor, causes the processor to perform blocks of: determining, by a terminal device, target space coordinates of a target marker in a physical space; converting, by the terminal device, the target space coordinates into rendering coordinates in a virtual space; acquiring, by the terminal device, data of a virtual object to be displayed; rendering, by the terminal device, the virtual object based on the data 
Claim 17 (Currently Amended) The non-transitory computer readable medium of claim 16, wherein said converting the target space coordinates into the rendering coordinates in the virtual space comprises: 8Uni-Intel Ref. DF192375US reading stored conversion parameters between a first spatial coordinate system and a second spatial coordinate system, wherein the first spatial coordinate system is a spatial coordinate system with a tracking camera as an origin in the physical space, and the second spatial coordinate system is a spatial coordinate system with a virtual camera as an origin in the virtual space; and converting the target space coordinates into the rendering coordinates in the virtual space based on the conversion parameters.
Claim 18 (Currently Amended) The non-transitory computer readable medium of claim 17, wherein the program code, when being called by the processor, further causes the processor to perform an operation of acquiring the conversion parameters, and the operation of acquiring the conversion parameters comprises: displaying a virtual marker; acquiring first coordinates of a physical marker in the first spatial coordinate system when an alignment determination operation by a user is detected, wherein the alignment determination operation indicates that the virtual marker is aligned with the physical marker; acquiring second coordinates of the virtual marker in the second spatial coordinate system; and calculating the conversion parameters between the first spatial coordinate system and the second spatial coordinate system based on the first coordinates of the physical marker and the second coordinates of the virtual marker corresponding to the physical marker.
Response to Arguments
Applicant’s arguments, see REMARKS filed on 12/16/2021, with respect to 35 U.S.C. 103 rejections of claims 1, 11, 16 have been fully considered and are persuasive.
Applicant has amended claim 5 to overcome the claim rejections -35 USC 112(b). The previous rejections claim 5 under 35 USC 112(b) has been withdrawn.

Allowable Subject Matter
Claims 1-6, 10-13, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on Remarks filed on 12/16/2021 and amended limitations, the prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims.
Regarding independent claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious: “A three-dimensional display method, comprising: determining, by a terminal device, target space coordinates of a target marker in a physical space; converting, by the terminal device, the target space coordinates into rendering coordinates in a virtual space; acquiring, by the terminal device, data of a virtual object to be displayed; rendering, by the terminal device, the virtual object based on the data of the virtual object and the rendering coordinates to obtain a left-eye display content and a right-eye display content of the virtual object; and displaying, by the terminal device, the left-eye display content and the right-eye display content, wherein the left-eye display content is projected onto a first optical lens, the right-eye display content is projected onto a second optical lens, and the first optical lens and the second optical lens respectively reflect the left-eye display content and the right-eye display content to a user's eyes; wherein the displaying the left-eye display content and the right-eye display content comprises: processing the left-eye display content and the right-eye display content based on an optical distortion model to obtain a left-eye pre-distorted image corresponding to the left-eye display content and a right-eye pre-distorted image corresponding to the right-eye display content, the optical distortion model being configured to fit an optical distortion generated by an optical lens; and displaying the left-eye pre-distorted image and the right-eye pre-distorted image, wherein the left-eye pre-distorted image is projected onto the first optical lens and reflected by the first optical lens to a left eye of the user, and the right-eye pre-distorted image is projected onto the second optical lens and reflected by the second optical lens to a right eye of the user, so as to form a virtual image of an undistorted three-dimensional display content; 2Uni-Intel Ref. DF192375US the method further comprising constructing the optical distortion model, wherein the constructing the optical distortion model comprises: reading optical manufacturer data of the optical lens, the optical manufacturer data including coordinate data of an experimental image and coordinate data of an distorted virtual image corresponding to the experimental image; and performing a polynomial fitting on the coordinate data of the experimental image and the coordinate data of the distorted virtual image to construct the optical distortion model; the performing the polynomial fitting comprises: calculating a first distortion parameter and a second distortion parameter of the optical distortion model based on the coordinate data of the experimental image and the coordinate data of the distorted virtual image corresponding to the experimental image, wherein the first distortion parameter is a coefficient for fitting a distortion of the optical lens in a first direction, and the second distortion parameter is a coefficient for fitting a distortion of the optical lens in a second direction; and constructing the optical distortion model based on the first distortion parameter and the second distortion parameter.”
Regarding independent claim 11, the prior art of record taken alone or in combination, fails to disclose or render obvious: “A terminal device, comprising: one or more processors; a memory, the memory being coupled to the processor and storing a computer program stored therein, wherein the computer program, when executed by the one or more processors, causes the one or more processors to perform operations of: acquiring target space coordinates of a target marker in a physical space; converting the target space coordinates into rendering coordinates in a virtual space; acquiring data of a virtual object to be displayed, and rendering the virtual object based on the data on the virtual object and the rendering coordinates; and generating, by the terminal device, a left-eye display content and a right-eye display content of the virtual object according to the rendered virtual object; a display, configured to display the left-eye display content and the right-eye display content; and an optical module comprising a first optical lens and a second optical lens, wherein the left-eye display content is projected onto a first optical lens, the right-eye display content is projected onto a second optical lens, and the first optical lens and the second optical lens respectively reflect the left-eye display content and the right-eye display content to a user's eyes, 5Uni-Intel Ref. DF192375US the displaying the left-eye display content and the right-eye display content comprises: processing the left-eye display content and the right-eye display content based on an optical distortion model to obtain a left-eye pre-distorted image corresponding to the left-eye display content and a right-eye pre-distorted image corresponding to the right-eye display content, the optical distortion model being configured to fit an optical distortion generated by an optical lens; and displaying the left-eye pre-distorted image and the right-eye pre-distorted image, wherein the left-eye pre-distorted image is projected onto the first optical lens and reflected by the first optical lens to a left eye of the user, and the right-eye pre-distorted image is projected onto the second optical lens and reflected by the second optical lens to a right eye of the user, so as to form a virtual image of an undistorted three-dimensional display content; the processor is further configured to perform an operation of constructing the optical distortion model, and the operation of constructing the optical distortion model comprises: reading optical manufacturer data of the optical lens, the optical manufacturer data comprising coordinate data of an experimental image and coordinate data of an distorted virtual image corresponding to the experimental image; and performing a polynomial fitting on the coordinate data of the experimental image and the coordinate data of the distorted virtual image to construct the optical distortion model.”
Regarding independent claim 16, the prior art of record taken alone or in combination, fails to disclose or render obvious: “A non-transitory computer readable storage medium having a program code stored thereon, wherein the program code, when executed by a processor, causes the processor to perform blocks of: determining, by a terminal device, target space coordinates of a target marker in a physical space; converting, by the terminal device, the target space coordinates into rendering coordinates in a virtual space; acquiring, by the terminal device, data of a virtual object to be displayed; rendering, by the terminal device, the virtual object based on the data of the virtual object and the rendering coordinates to obtain a left-eye display content and a right-eye display content of the virtual object; and 7Uni-Intel Ref. DF192375US displaying, by the terminal device, the left-eye display content and the right-eye display content, wherein the left-eye display content is projected onto a first optical lens, the right-eye display content is projected onto a second optical lens, the first optical lens and the second optical lens respectively reflect the left-eye display content and the right-eye display content to a user's eyes; wherein said displaying the left-eye display content and the right-eye display content comprises: processing the left-eye display content and the right-eye display content based on an optical distortion model to obtain a left-eye pre-distorted image corresponding to the left-eye display content and a right-eye pre-distorted image corresponding to the right-eye display content, the optical distortion model being configured to fit an optical distortion generated by an optical lens; and displaying the left-eye pre-distorted image and the right-eye pre-distorted image, wherein the left-eye pre-distorted image is projected onto the first optical lens and reflected by the first optical lens to a left eye of the user, and the right-eye pre-distorted image is projected onto the second optical lens and reflected by the second optical lens to a right eye of the user, so as to form a virtual image of an undistorted three-dimensional display content; wherein the program code, when being called by the processor, further causes the processor to perform an operation of constructing the optical distortion model, and the operation of constructing the optical distortion model comprises: reading optical manufacturer data of the optical lens, the optical manufacturer data including coordinate data of an experimental image and coordinate data of an distorted virtual image corresponding to the experimental image; and performing a polynomial fitting on the coordinate data of the experimental image and the coordinate data of the distorted virtual image to construct the optical distortion model.”


Claims 2-6, 10, 12-13, 17-18 depend either directly or indirectly from independent claims 1, 11, or 16 and are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619